DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/28/22 is acknowledged.  
Applicant’s arguments have been fully considered. However, the examiner maintains his previous position. In response to pages 1-2 of the remark, the examiner notes that the examiner identified Groups lack unity of invention, a priori. 
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. The technical feature specific to Group I, specifically, a) a plurality of laboratory instruments, each laboratory instrument adapted to perform at least one test; b) at least one aliquoter; and c) at least one system comprising a memory and a processor, the system configured with instructions adapted to cause it to, when executed, perform steps comprising: i) determining one or more ways to separate samples contained in a plurality of tubes into additional tubes; and iii) separating, using the at least one aliquoter, the samples contained in the plurality of tubes based on evaluating results corresponding to the one or more ways to separate the samples, is not shared with Group II. Therefore, there exits lack of unity a priori. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 1 is objected to because of the following informalities:  In the element (c), the steps are identified as i) and iii). It appears that iii) should be labeled ii). Otherwise a step corresponding to ii) appears to be missing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, it is unclear if applicant intends to positively claim: (a) a plurality of tubes; and/or (b) additional tubes, as part of the claimed subject matter. 
Claim 1 is drafted in a way that (a) and/or (b) are not required to be elements of the instant invention. While applicant may intend for (a) and/or (b) to be elements of the 
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and/or (b) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used and function with the unclaimed tubes and unclaimed samples contained the tubes. 
The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
None of claims 2-8 cures the above deficiency. 
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
The examiner also notes that: "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
Regarding claim 1, the limitation: “determining one or more ways to separate samples contained in a plurality of tubes into additional tubes,” is unclear. 
What does applicant mean by “separate samples contained in a plurality of tubes into additional tubes?” How does the claimed machine separate samples contained in a plurality of tubes into additional tubes? Does applicant mean each of the plurality of tubes contains a sample (maybe all the same sample or maybe they are all different samples) and a portion of the sample in each of the plurality of the tubes are separated/portioned out into other multiple tubes (the number of tubes corresponding to the number of tubes containing the samples or not), then how? What does applicant mean by additional tubes? The recitation does not make much sense and the scope of 
The step iii) renders the uncertainty above even more unclear. What does applicant mean by: “separating, using the at least one aliquoter, the samples contained in the plurality of tubes based on evaluating results corresponding to the one or more ways to separate the samples?” Is this another separating step or the step of separating in i) is being further defined? The scope of the claim is not ascertainable. None of the claims 2-8 cures the deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fritchie (US 20080300789 A1).
As best understood from the instant claim language, regarding claims 1-8, Fritchie discloses: a system comprising: a plurality of laboratory instruments, each laboratory instrument adapted to perform at least one test; and a controller configured to determine one or more ways to separate samples contained in a plurality of tubes into additional tubes; and separating the samples contained in the plurality of tubes based on evaluating results corresponding to the one or more ways to separate the samples (See Figs 1 and 2; paragraphs [0032], [0042] and [0044]).
Specifically, regarding claim 1-3, Fritchie discloses a method for arranging assays in an order for execution in a system that employs a plurality of clinical analyzers, typically automated clinical analyzers. The method comprises the steps of (a) prioritizing the order of execution of a number of individual assays in a set of assays for a given sample in a sample container, the priority of an individual assay in the set of assays for the given sample being specified by the sensitivity of the individual assay, 
Fritchie further discloses the features of claim 5 (paragraph [0044]; with the key performance indicator relating to/being the sample-to-sample carry-over). The additional features of claims 4, 6, 7 and 8 come within the scope of the customary practice followed by persons skilled in the art (in particular see table 1 and paragraph [0036] for claim 7). 
Fritchie does not explicitly disclose that an aliquoter is used for separating the samples in the tubes. 
However, Fritchie teaches that, for instance ([0032): The function of the sample portion dispenser 38 is to aspirate at least one portion of a sample from an original container and dispense that at least one portion of the sample into at least one additional sample container. The at least one additional sample container can be used when an assay is performed on a STAT sample or when the value of cumulative sample-to-sample carryover contributions exceed the sensitivity threshold of an assay 
It is inherent (the dispensing mechanism for aspiration and expelling samples taught by Fritchie maybe considered an aliquoter), or at least obvious that a device capable of aliquoting samples would have to be provided to perform the function of sample portioning taught by Fritchie. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/26/2022